                          Case
AO I 06 (Rev 04/1 Q) Apphcat10n for a2:19-mj-00184            Document
                                      Search Warrant (requestmg            1 Filed
                                                                AUSA Megan Curran       02/05/19 Page 1 of 24


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of Pennsylvania


              In the Matter of the Search of                          )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)
                          See Attachment A
                                                                       )           Case No.          {       'l-t ~ ... ,vJ
                                                                       )
                                                                      )
                                                                       )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give tts location)
 See Attachment A.

located in the             Northern              District of               California                        , there is now concealed (identify the
person or describe the property to be seized):
    See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~ evidence of a crime;
                 ef contraband, fruits of crime, or other items illegally possessed;
                 n property designed for use, intended for use, or used in committing a crime;
                 :J a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
            18 U.S.C. 2252 and 2252A                  Transportation and Possession of Child Pornography


         The application is based on these facts:
        See attached affidavit, incorporated by reference herein.


          0 Continued on the attached sheet.
          n   Delayed notice of _       days (give exact ending date if more than 30 days:                                                             ) is requested
              under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                         Applzcant 's signature
                                                                                                                    ., ~ 'r ;
                                                                                              Special ~gent Joseph Hartman
                                                                                               --~            - . - - ·,   .
                                                                                                 •:;frtnted,name and title ,:,,1_
                                                                                                                                               ·-
                                                                                                 s      ~ ·'            ~    '--
Sworn to before me and signed in my presence.
                                                                                               ~-
                                                                                               .__
                                                                                                                 -J'
                                                                                                             "':;,--
                                                                                                                                          ,\,~
                                                                                                                                          '·
                                                                                                                                          ..·       -- .
                                                                                                                                                    ~



                                                                                                                         .
Date:    2/5/'Jf>J{J                                                                                              .
                                                                                          -          "t .              dg{!.f.f1.l~$.ii..f-,-.~·
                                                                                                         +   ..!.,~ ...~ , . .        ~         ~. .
City and state: Philadelphia, PA_                                                             Honor!iorei~~ · ~r-s'k.i
                                                                                                Prt~tetf. nan:zf.',a'iUJ-lz e
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 2 of 24



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

IN THE MATTER OF THE SEARCH                           )
OF:                                                   )
                                                      )
Google account:                                       )
lorenzomiron2704(a),gmail.com                         )




                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Joseph Hartman, being duly sworn, do hereby depose and state·:

        1.     I am an investigator or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered to conduct investigations of, and to make arrests for, the offenses enumerated

in Titles 8, 18, 19, 21, 31 United States Code and other related offenses. I am currently employed

as a Special Agent with U.S. Department of Homeland Security (DHS), Homeland Security

Investigations (HSI), assigned to the Office of.the Special Agent in Charge in Philadelphia, PA.

I have been employed as a law enforcement officer since 1998 and have been employed with the

HSI and its predecessor, the Cnited States Customs Service, as a Special Agent since 2002. As

part of my daily duties as an HSI agent, I investigate criminal violations relating to child

exploitation and child pornography including violations pertaining to the illegal production,

distribution, receipt and possession of child pornography, in violation of 18 U.S.C. §§ 2252(a)

and 2252A. I have received training in the area of child pornography and child exploitation, and

have had the opportunity to observe and review numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including computer media. I have also
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 3 of 24



participated in the execution of numerous search warrants, a number of which involved child

exploitation and/or child pornography offenses.

       2.      This investigation involves LORENZO AGlJIRRE-MIRON's use of a computer

connecting to the internet to transport and possess child pornography, in violation of Title 18,

United States Code,§§ 2252 and 2252A.

       3.      On November 15, 2018, LORENZO AGUIRRE-MIRON was indicted in the

Eastern District of Pennsylvania and charged with three counts of manufacturing child

pornography, in violation of 18 U.S.C. § 225l(a)(l); one count of receipt of child pornography,

in violation of 18 U.S.C. § 2252(a)(2); and one count of possession of child pornography, in

violation of 18 lJ.S.C. § 2252(a)(4)(B). This case was assigned case number 18-521 before the

Honorable Judge Eduardo Robreno.

       4.      After the indictment, I was informed by law enforcement with the Montgomery

County Detectives Bureau that they received a National Center for Missing and Exploited

Children (";'IJCMEC") tip that that a Google account held by "Lorenzo Aguirre" using email

address lorenzomiron2704@gmail.com, had uploaded child pornography to the cloud storage

associated with that Google account.

       5.      As will be shown below, there is probable cause to believe that fruits, evidence

and instrumentalities of the unlawful transportation, receipt and possession of child pornography

are located within the Google account registered to lorenzomiron2704@gmail.com. I am

submitting this affidavit in support of a search warrant authori7ing a search of this email account,

which is more particularly described in Attachment A, and the seizure of the items more

particularly described in Attachment B.



                                                  2
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 4 of 24



       6.      All information contained in this affidavit is either personally known to the affiant

or has been related to the affiant by other law enforcement agents. Since this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of the violation of Title 18, U.S.C. §§ 2252 and 2252A, are presently located in

the email account lorenzomiron2704@gmail.com.

                                     LEGAL AUTHORITY

        7.     Title 18 C.S.C. § 2252(a) prohibits a person from knowingly transporting,

shipping, receiving, distributing, reproducing for distribution, possessing, or accessing with

intent to view any visual depiction of minors engaging in sexually explicit conduct, or produced

using a minor engaged in such conduct, when such visual depiction was either mailed or shipp~d

or transported in interstate or foreign commerce, or in or affecting interstate commerce, by any

means, including by computer, or when such visual depiction was produced using materials that

had traveled in interstate or foreign commerce, or attempts to do so.

       8.      Title 18 U.S.C. § 2252A(a) prohibits a person from knowingly transporting,

shipping, receiving, distributing, reproducing for distribution, possessing, or accessing with

intent to view any child pornography, as defined in Title 18 U.S.C. § 2256(8), when such child

pornography was either mailed or shipped or transported in interstate or foreign commerce, or in

or affecting interstate commerce, by any means, including by computer, or when such child

pornography was produced using materials that had traveled in interstate or foreign commerce,

or attempts to do so.



                                                 3
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 5 of 24



        9.      Under 18 U.S.C. § 2703(g), a law enforcement officer does not have to be present

for either the service or execution of the warrant. It is sufficient for us to serve it by fax or by

mail up~n Google. I request that Google be required to produce the electronic communications

and other information identified in Attachments A and B hereto. Because Google is not aware of

the facts of this investigation, its employees are not in a position to search for relevant evidence.

In addition, requiring Google to perform the search would be a burden upon the company. If all

Google is asked to do is produce all the files associated with the account, an employee can do

that easily. Requiring Google to search the materials to determine what content is relevant

would add to their burden.

        10.     I request that the Court authorize law enforcement agents to seize only those

items identified in Attachment B from what is produced by Google pursuant to the search

warrant. In reviewing these files, I will treat them in the same way as if I were searching a file

cabinet for certain documents. E mails and chat logs will be scanned quickly to determine if they

are relevant to my search. If they are, they will be read. Ifl determine that they are not relevant,

I will put them aside without reading them in full. This method is similar to what a law

enforcement officer would do in the search of a filing cabinet or a seized computer.

        11.     Under 18 G.S.C. § 2703(b)(l)(A), notice to the customer or subscriber is not

required when the government obtains the contents of electronic communications using a search

warrant.

        12.    Under 18 U.S.C. §§ 2711(3) and 3127, this Court has the authority to issue the

warrant directing Google to comply even though Google is not located in this district, because

the Court has jurisdiction over the offense being investigated.



                                                   4
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 6 of 24



       13.     I also ask that the warrant direct Google to produce records and other information

pertaining to this account. The government may obtain such records either by filing a motion

under 18 U.S.C. § 2703(d), or by means of a search warrant under§ 2703(c)(l)(A). Since I need

a search warrant to obtain the electronic communications anyway, I am proceeding in the request

for records by search warrant as well. The facts set forth below to show probable cause also

constitute specific and articulable facts, showing that there are reasonable grounds to believe that

the records and other information sought are relevant and material to an ongoing criminal

investigation, as required by 18 U.S.C. § 2703(d).

        14.    This application seeks a warrant to search all responsive records and information

under the control of Google, a provider subject to the jurisdiction of this court, regardless of

where Google has chosen to store such information. The government intends to require the

disclosure pursuant to the requested warrant of the contents of wire or electronic

communications and any records or other information pertaining to the customers or subscribers

if such communication, record, or other information is within Google's possession, custody, or

control, regardless of whether such communication, record, or other information is stored, held,

or maintained outside the United States.

                                           DEFINITIONS

       15.     The following definitions apply to this Affidavit:

               a.      "Child Erotica," as used herein, means materials or items that are sexually

arousing to persons having a sexual interest in minors but that are not, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit poses or positions.

               b.      "Child Pornography," as used herein, includes the definition in 18 U.S.C.

§ 2256(8) (any visual depiction of sexually explicit conduct where (a) the production of the

                                                 5
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 7 of 24



visual depiction involved the use of a minor engaged in sexually explicit conduct, (b) the visual

depiction is a digital image, computer image, or computer-generated image that is, or is

indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the visual

depiction has been created, adapted, or modified to appear that an identifiable minor is engaged

in sexually explicit conduct), as well as any visual depiction, the production of which involves

the use of a minor engaged in sexually explicit conduct (see 18 U.S.C. §§ 2252 and 2256(2)).

               c.      "Visual depictions" include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a visual ·

image. See 18 U.S.C. § 2256(5).

               d.      "Sexually explicit conduct" means actual or simulated (a) sexual

intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the

same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

lascivious exhibition of the genitals or pubic area of any persons. See 18 U .S.C. § 2256(2).

               e.      "Computer," as used herein, is defined pursuant to 18 lJ.S.C. § 1030(e)(l),

as "an electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical or storage functions, and includes any data storage facility or communications

facility directly related to or operating in conjunction with such device."

               f.      "Minor" means any person under the age of eighteen years. See 18 U.S.C.

§ 2256(1).

               g.      "Internet Service Providers" (ISPs), as used herein, are commercial

organizations that are in business to provide individuals and businesses access to the Internet.

ISPs provide a range of functions for their customers including access to the Internet, web

hosting, email, remote storage, and co-location of computers and other communications

                                                 6
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 8 of 24



equipment. ISPs can offer a range of options in providing access to the Internet including

telephone based dial up, broadband based access via digital subscriber line (DSL) or cable

television, dedicated circuits, or satellite based subscription. ISPs typically charge a fee based

upon the type of connection and volume of data, called bandwidth, which the connection

supports. Many ISPs assign each subscriber an account name -- a user name or screen name, an

"email address," an email mailbox, and a personal password selected by the subscriber. By using

a computer equipped with a modem, the subscriber can establish communication with an ISP

over a telephone line, through a cable system or via satellite, and can access the Internet by using

his or her account name and personal password. ISPs maintain records ("ISP records")

pertaining to their subscribers (regardless of whether those subscribers are individuals or

entities). These records may include account application information, subscriber and billing

information, account access information (often times in the form oflog files), email

communications, information concerning content uploaded and/or stored on or via the ISP's

servers, and other information, which may be stored both in computer data format and in written

or printed record format. ISPs reserve and/or maintain computer disk storage space on their

computer system for their subscribers' use. This service by ISPs allows for both temporary and

long-term storage of electronic communications and many other types of electronic data and

files. Typically, email that has not been opened by an ISP customer is stored temporarily by an

ISP incident to the transmission of that email to the intended recipient, usually within an area

known as the home directory. Such temporary, incidental storage is defined by statute as

"electronic storage," see 18 U .S.C. § 2510( 17), and the provider of such a service is an

"electronic communications service."



                                                 7
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 9 of 24



               h.      An "electronic communications service," as defined by statute, is "any

service which provides to users th_~reof the ability to send or receive wire or electronic

communications." 18 U.S.C. § 2510(15). A service provider that is available to the public and

provides storage facilities after an electronic communication has been transmitted and opened by

the recipient, or provides other long term storage services to the public for electronic data and

files, is defined by statute as providing a "remote computing service." 18 U.S.C. § 2711(2).

               1.      "'Domain names" are common, easy to remember names associated with

an Internet Protocol address. For example, a domain name of"www.usdoj.gov" refers to the

Internet Protocol address of 149.101.1.32. Domain names are typically strings of alphanumeric

characters, with each level delimited by a period. Each level, read backwards - from right to left

- further identifies parts of an organization. Examples of first level, or top-level domains, are

typically .com for commercial organizations, .gov for the governmental organizations, .org for

organizations, and, .edu for educational organizations. Second level names will further identify

the organization, for example usdoj.gov further identifies the Cnited States governmental agency

to be the Department of Justice. Additional levels may exist as needed until each machine is

uniquely identifiable. For example, www.usdoj.gov identifies the World Wide Web server

located at the United States Department of Justice, which is part of the United States

government.

               J.      "Internet Protocol address" or "IP address" refers to a unique number used

by a computer to access the Internet. IP addresses can be dynamic, meaning that the Internet

Service Provider (ISP) assigns a different unique number to a computer every time it accesses

the Internet. IP addresses might also be static, if an ISP assigns a user's computer a particular IP

address that is used each time the computer accesses the Internet.

                                                  8
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 10 of 24



               k.      "Uniform Resource Locator or Universal Resource Locator (URL)" is the

unique address for a file that is accessible on the Internet. For example, a common way to get to

a website is to enter the URL of the website's home page file in the Web browser's address line.

Additionally, any file within that website can be specified with a URL. The CRL contains the

name of the protocol to be used to access the file resource, a domain name that identifies a

specific computer on the Internet, and a pathname, a hierarchical description that specifies the

location of a file in that computer.

               1.      '·Spam" email refers to unsolicited (usually commercial) electronic mail

messages sent in bulk to recipients.

     BACKGROL'ND REGARDING COMPUTERS, THE INTERNET, AND E-MAIL

        16.    The term "computer" as used herein is defined in 18 U.S.C. § 1030(e)(l), and

includes an electronic, magnetic, optical, electrochemical, or other high speed data processing

device performing logical, arithmetic, or storage functions, and includes any data storage facility

or communications facility directly related to or operating in conjunction with such device.

        17.    The Internet is a worldwide network of computer systems operated by

governmental entities, corporations, and universities. In order to access the Internet, an

individual computer user must subscribe to an access provider, which operates a host computer

system with direct access to the Internet. The World Wide Web ("W\\-w") is a functionality of

the Internet which allows users of the Internet to share information.

       18.     With a computer connected to the Internet, an individual computer user can make

electronic contact with millions of computers around the world. This connection can be made by

any number of means, including modem, local area network, wireless and numerous other

methods.

                                                 9
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 11 of 24



        19.     E-mail is a popular form of transmitting messages and or files in an electronic

environment between computer users. When an individual computer user sends e-mail, it is

initiated at the user's computer, transmitted to the subscriber's mail server, then transmitted to its

final destination. A server is a computer that is attached to a dedicated network and serves many

users. An e-mail server may allow users to post and read messages and to communicate via

electronic means.

       20.      Internet-based e-mail is a service provided by an electronic communication

service provider allowing individuals to send and receive e-mail from any Internet connected

computer, regardless of their location or Internet service provider (ISP). Individuals utilizing

Internet-based e-mail services access their accounts by "logging in" through the web-browser

software installed on their computer, often by providing an account name and an associated

password. Once the service provider's computers have determined the password is correct for

the given account name, the individual "logged-in" can access any e-mail sent to their account,

and or send e-mail to any other e-mail address accessible via the Internet.

       21.      Internet-based e-mail service providers reserve and or maintain computer disk

storage space on their computer system, usually limited and closely regulated, for the use of the

service subscriber for the storage of e-mail communications with other parties, which include

graphic files, programs, or other types of date stored in electronic form.

       22.      Internet-based e-mail service providers maintain records pertaining to the

individuals who subscribe to their services. These records could include the account holder's

name, address, date of birth, gender, occupation, and the Internet Protocol (IP) address used to

establish the account and subsequent accesses to that account.



                                                 10
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 12 of 24



        23.     Any e-mail that is sent to a Internet-based e-mail subscriber is stored in the

subscriber's "mail box" on the electronic communications service provider's servers until the

subscriber deletes the e-mail or the subscriber's mailbox exceeds the storage limits preset by the

provider. !fthe message is not deleted by the subscriber, the account is below the maximum

limit, and the subscriber accesses the account periodically, that message can remain on the

provider's servers indefinitely. Electronic communications service provider's can also perform

backups of subscriber's email accounts as routine maintenance in case their servers become

inoperable so the content in the subscriber's account is not lost.

        24.     When the subscriber sends an e-mail, it is initiated at the user's computer,

transferred via the Internet to the provider's servers, and then transmitted to its end destination.

Most Internet-based e-mail users have the option of saving a copy of a sent e-mail. Unless the

sender of the e-mail specifically deletes the e-mail from the provider's server, the e-mail can

remain on the system indefinitely. The sender can delete the stored e-mail message thereby

eliminating it from the e-mail box maintained by the provider, but that message will remain in

the recipient's e-mail box unless the recipient deletes it as well or unless the recipient's account

is subject to account size limitations.

       25.     Internet-based e-mail provider's typically offer services to their subscribers that

allow them to store any electronic file (i.e. image files, text files, etc.) on servers maintained and

or owned by the provider.

       26.     E-mails and other electronic files stored on an electronic communications service

provider's server by a subscriber may not necessarily be located in the subscriber's home

computer. The subscriber may store e-mails and or other files on the provider's server for which

there is insufficient storage space in the subscriber's computer and or which he/she does not wish

                                                  11
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 13 of 24



to maintain in the computer in his/her residence. A search of the files in the computer in the

subscriber's residence will not necessarily uncover the files that the subscriber has stored on the

provider's server.

       27.     Gmail is an Internet-based electronic communications system operated by

Google. It permits its users to communicate using e-mail through their Gmail service, instant

messages, text messages, and group messages through their Hangouts and Voice services, and

other social networking type methods. Google also allows its users to use other features such as

Google Drive and Google Photos. These are services that users can upload files, to include

photos and videos, to be stored in the "cloud" on Google servers and be accessed anywhere from

any device as long as they log into their associated Google account. Users can automatically

backup their photos and videos from their devices, such as a cell or smart phone, tablet, or

computer, into their Google Drive or Photos storage. Users can also set up permissions to only

allow themselves to have access to these files or share these files with other specific people.

       28.     Google also maintains records and history for each Google account. This

includes, but is not limited to, data such as Bookmarks, Calendar appointments, Chrome Internet

history and searches performed in the Chrome web browser, Location history where the account

was accessed from and where device associated with the account was located, Map data to

include locations visited and locations searched, and Voice and Audio recordings when using the

users voice to perform searches or other functions on the device the account was accessed from.

                                   NCMEC CYBERTIPLlNE

       29.     The National Center for Missing and Exploited Children ("NCMEC") receives

complaints via their CyberTipline from Internet Service Providers (ISPs), Electronic Service

Providers (ESPs), and others. These CyberTipline reports are reviewed by a NCMEC analyst and

                                                 12
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 14 of 24



forwarded to Law Enforcement for further investigation on the information provided in the

CyberTipline report. ISPs, ESPs, and others may physically view a picture, video, or any other

content that they would then report to NCMEC. Prior to generating the Cybertip, Google did not

review this file concurrently to making the report, as historically a person at Google had

reviewed a file whose hash (or digital fingerprint) matched the hash of the reported image and

determined it contained apparent child pornography.

                            BACKGROUND OF THE I~VESTIGATION

                                            Previous Cybertip

       30.     On January 30, 2018, NCMEC received information from Google, Cyber tip line

Report #27306712, that on between August 19, 2016 and January 29, 2018,

LorenzoAguirre948(a),gmail.com uploaded approximately 119 files containing child

pornography. Personnel at Google reviewed the files and determined they contained child

pornography before submitting the information to NCMEC's CyberTipline. Along with the

report to NCMEC, Google provided subscriber information and connection history for the

account along with the images that were transmitted. Based on this NCMEC tip, your affiant

conducted extensive investigation which ultimately revealed that LORENZO AGUIRRE-

MIRO:'.'J has manufactured child pornography using a child whom resided in the same home as

AGUIRRE-MIRON (hereinafter referred to as Premises A). Two videos and one image of this

minor child had been manufactured and uploaded to a Google drive account associated with the

Gmail account LorenzoAguirre948@gmail.com. On November 8, 2018, LORE~ZO AGL'IRRE-

MIRON was indicted for this criminal activity and charged in 18-521, with three counts of

manufacturing child pornography, in violation of 18 U.S.C. § 225l(a)(l); with one count of



                                                13
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 15 of 24



receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2); and with one count of

possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).

       31.     This matter is scheduled for trial on March 26, 2019 before the l lonorable

Eduardo Robreno.

                                        Current Cybertip

       32.     On December 31, 2018, your affiant received information from the

Montgomery County Detectives Bureau that NCMEC Cybertip #38201528 reported that Google

account lorenzomiron2704@gmail.com had uploaded approximately six images of child

pornography to the cloud storage associated with that Google account. The first upload of known

hash values containing child pornography occurred on December 15, 2017, with five additional

uploads of known hash values containing child pornography occurring on between July 10, 2018

and August 6, 2018.

       33.     The Cyber tip provided the name "Lorenzo Aguirre" as the user of the Google

account and the telephone number (484) 848-4121. The Montgomery County Detectives Bureau

discovered that an individual by the name "Lore~o Aguirre Yliron" could be associated with

four separate addresses in Norristown, one of which was Premises A.

       34.     In December 2018, Montgomery Country Detectives attempted to conduct

interviews at the four addresses. At the final address in Norristown, Premises A, they

interviewed the residents who informed the Detectives that Lorenzo Aguirre, also known as

Lorenzo Aguirre-Miron, had resided at the location until he was arrested by Homeland Security

Investigations in connection with child pornography.

       35.     The Montgomery County Detectives confirmed this information with agents at

HSI and shared the information of the cyber tip referred to them with HSI.

                                                14
              Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 16 of 24



        36.    The email address of lorenzomiron2704@,gmail.com was unknown by HSI during

the original investigation of LORENZO AGUIRRE-MIRON. Further. this Cyber tip was never

referred to HSI before being shared by the Montgomery County Detectives Bureau in January

2019.

        37.     Prior to referring this cyber tip to HSI, the Montgomery County Detective Bureau

had not secured a search warrant for Google for the account of lorenzomiron2704@gmail.com.

        38.     Your Affiant has viewed the images and it is your affiant's opinion that the

images associated with the Cyber tip for the account of lorenzomiron2704<@gmail.com depict

child pornography as defined in 18 U.S.C. § 2256, in that the image files showed prepubescent

girls in their underwear or naked and posed in a manner that constitutes lascivious exhibition of

the genitals. One image titled "0311120001519592447 .jpg" depicts a girl approximately 4-7

years old, with her pants pulled down, exposing her genitalia. The child is posed with her face

visible in the photo and she appears to be smirking. The child is posed in a way to elicit sexual

arousal.

        39.     Your affiant has reason to believe that the account of

lorenzomiron2704@gmail.com is associated with LORENZO AGUIRRE-MIRON, as the

telephone number provided in the NCMEC tip to the Montgomery County Detectives, (484) 848-

4121, is a telephone number your affiant has confirmed is the telephone number assigned and

utilized by LORENZO AGUIRRE-MIRON prior to his arrest.

        40.    On October 19, 2018, in response to an Administrative Subpoena, Facebook

provided account information related to Lorenzo Aguirre-Miron's Facebook page. LORENZO

AGUIRRE-MIRON provided the phone number (484) 848-4121 in connection with his

Facebook account.

                                                 15
             Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 17 of 24



       41.     Prior to your affiant being advised of the NCMEC tip sent to Montgomery County

Detectives, on October 19, 2018, warrant number 18-1662-M was signed in the Eastern District

of Pennsylvania, for location information related to phone number (484) 848-4121, assigned to

T-Mobile and used by LORENZO AGUIRRE-MIRON. Pursuant to this warrant, T-Mobile

provided location information to law enforcement that indicated that LORENZO AGUIRRE-

MIRON was believed to be located inside of Premises A.

       42.     LORENZO AGUIRRE-MIRON was subsequently arrested at Premises A on

October I 9, 2018 and ultimately indicted on November 8, 2018. The phone bearing (484) 848-

4121 was confiscated from LORENZO AGUIRRE-MIRON at the time of his arrest.

                                         CONCLUSION

       43.     Based on the aforementioned information, your Affiant respectfully submits that

there is probable cause to believe that the Google account registered to

lorenzomiron2704@gmail.com has transported and possessed chiid pornography, that is, visual

depictions of minors engaging in sexually explicit conduct, or attempted to do so, and

respectfully submits that there is probable cause to believe the account and other computer

servers of Google located at or maintained by Google, 1600 Amphitheater Parkway, Mountain

View, California, contain evidence of the violations of Title 18, United States Code, Sections

2252 and 2252A.

       44.     Your Affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the search and seizure of the items listed in Attachments A and B.

       45.     Since this investigation is continuing, disclosure of the search warrant, this

affidavit, and/or this application and the attachments thereto will jeopardize the progress of the

investigation. Accordingly, I request that the Court issue an order that the search warrant, this

                                                 16
            Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 18 of 24



affidavit in support of application for search warrant, the application for search warrant and all

attachments thereto, and all related docket entries be filed under seal until further order of this

Court. For this same reason, I request that the Court issue an order under 18 U.S.C. § 2705(b)

precluding Google from giving notice to the customer

                                               Respectfully submitted,




                                               £:-an-----
                                               Special Agent
                                               llomeland Security Investigations




                                                 17
            Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 19 of 24




                                      ATTACHMENT A

                                   Property to Be Searched

This warrant applies to information associated with the accounts registered to

lorenzomiron2704@gmail.com which are stored at premises owned, maintained, controlled, or

operated by Google LLC, a company headquartered at 1600 Amphitheater Parkway, Mountain

View, California 94043.
               Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 20 of 24



                                         ATTACHMENT B-1

                                    Particular Things to be Seized

     I.       Information to be disclosed by Google, Inc.


A.        All account information, including: full name, user identification number, birth date,

          contact e-mail addresses, physical address (including city, state, and zip code), telephone

          numbers, screen names, websites, services and apps used, and other personal identifiers;

          buddy lists, contacts, and address books;

B         All communications and messages made or received by the user to include e-mails (read,

          sent, deleted, draft, and unopened) whether in a mailbox, user created folders, or other

          storage locations, attachments, documents, graphics, and any other uploaded, saved, or

          associated files, including all messages in llangouts or Voice whether active, deleted, or

          archived;

C.        All content in the user's Google Drive online storage along with any settings on who has

          access to the files or folders and dates, times, and IP address of when the files were

          uploaded;

D.        All content in the user's Google and Google+ Photos, to include all albums, photos,

          videos, and metadata for each file, as well as all storage and backup files, Contents of all

          Google+ posts and/or comments associated with the account, as well as a copy of the

          Google+ profile and the Google+ circles and contacts;

E.        All logs showing the devices used to log into the accounts and checkins for those devices

          that show the IP address, date/time, make and model of the device, and SIM operator;

F.        All Bookmarks, Calendar, Chrome data to include searches and browser history, all

          Location history, all Maps history to show searches and places visited, all Google search
           Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 21 of 24



      history, all Web and App activity, Devices used to access the accounts, and all Voice and

      Audio activity to include any voice recordings;

G.    All activity logs and IP logs, including all records of the IP addresses that logged into the

      account;

II.   The length of service (including start date), the types of service utilized by the user, and

      the means and source of any payments associated with the service (including any credit

      card or bank account number);

I.    All privacy settings and other account settings;

J.    All records pertaining to communications between Google and any person regarding the

      user or the user's Google account, including contacts with support services and records of

      actions taken;

K.    Notwithstanding Title 18, United States Code, Sections 2252 and 2252A, Google shall

      disclose responsive data, if any, by delivering encrypted files through Google's Law

      Enforcement Request System (LERS).

L.    The data listed above in paragraphs A through K shall be produced by Google regardless

      of where it may be stored.




                                                2
            Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 22 of 24



                                      ATTACHMENT B-2

                        (To be executed by Law Enforcement Agents)
                                     Items to be seized:

Evidence of the violations of 18 U.S.C. §§ 2252 and 2252A, as follows:

A.     All files, documents, communications, images, videos, logs, and contacts associated with

       the Google account lorenzomiron2704@gmail.com related to visual depictions of minors

       engaging in sexually explicit conduct or child pornography, in violation of Title 18

       U.S.C. Sections 2252 and 2252A, along with any evidence that would tend to show the

       true identities of the persons committing these offenses, the identities of the persons

       depicted in the images, videos, or other files, or the identities of the persons distributing

       or receiving the images, videos, or other files.

B.     All activity logs and IP logs, including all records of the IP addresses that logged into the

       account.

C.     All account information, including:

              a. All account information, including: full name, user identification number,

                      birth date, contact e-mail addresses, physical address (including city,

                      state, and zip code), telephone numbers, screen names, websites,

                      services and apps used, downloaded, or purchased, and other personal

                      identifiers; buddy lists, contacts, and address books;

              b. The length of service (including start date), the types of service utilized by

                      the user, and the means and source of any payments associated with the

                      service (including any credit card or bank account number);

              c. All privacy settings and other account settings;

              d. All logs of devices and accompanying serial or model numbers and other
                                                 3
Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 23 of 24



          identifying numbers to include dates of activation, registration,

          deactivation, or use;

 e. All logs showing the location of the user;

  f.   All records pertaining to communications between Google LLC and any

          person regarding the user or the user's Google accounts, including

          contacts with support services and records of actions taken; and

  g.   All records that tend to show the true identity or location of the user of

          these accounts.




                                     4
                Case 2:19-mj-00184 Document 1 Filed 02/05/19 Page 24 of 24



                      CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     BUSINESS RECORDS PL"RSUANT TO FEDERAL RULE
                                 OF EVIDENCE 902(11)


           I, _________________, attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Google, Inc., and my official

title is                                 - - -.    I am a custodian of records for Google, Inc. I state

that each of the records attached hereto is the original record or a true duplicate of the original

record in the custody of Google, Inc., and that I am the custodian of the attached records

consisting of _ _ _ _ (pages/CDs/kilobytes). I further state that:

           a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

           b.      such records were kept in the ordinary course of a regularly conducted business

activity of Google, Inc.; and

           c.      such records were made by Google, Inc. as a regular practice.

           I further state that this certification is intended to satisfy Rule 902( 11) of the Federal

Rules of Evidence.




 Date                                     Signature




                                                      5
